Case 1:19-cr-00309-BLW Document12 Filed rons Page 1 of 2
)

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA, Case No, CR19-309-S-BLW

)
)
Plaintiff, )

) WAIVER OF DETENTION HEARING
vs. ) AND ORDER OF DETENTION
)
)
)
)

Aaron John Lane,
Defendant.

 

WAIVER OF DETENTION HEARING

I have appeared before a United States Magistrate Judge in the District of
Idaho, who has advised me of the provisions of 18 United States Code, Section
3142(f) and of my right to have a detention hearing pursuant to the Bail Reform Act
of 1984.

I have been advised that, at the hearing, I would have the right to be
represented by counsel, and if financially unable to obtain adequate representation,
to have counsel appointed for me.

I have been advised that, at the hearing, I would be afforded an opportunity
to testify, to present witnesses on my own behalf, to cross examine witnesses who
appear at the hearing and to present information by proffer or otherwise.

I wish to waive my right to such hearing and further understand and agree
that the Court may enter a detention order based on the grounds set forth in the
motion for a detention hearing filed by the United States, without prejudice to my
ability to request modification of the detention order and a hearing at some later
date.

Waiver of Detention Hearing & -1-
Order of Detention

 
Case 1:19-cr-00309-BLW Document 12 Filed 10/10/19 Page 2 of 2
} )
I knowingly and voluntarily waive my right to a detention hearing and

consent to the issuance of an order detaining me without prejudice prior to trial.

Dated this day of _(<tybe- _, 2019.

Defendan€ Attoxney

ORDER OF DETENTION

Based upon the foregoing Waiver,

IT IS HEREBY ORDERED that the Defendant be committed to the custody
of the United States Marshal for confinement in a correction facility separate, to the
extent practicable, from persons awaiting or serving sentences or being held in
custody pending appeal;

IT IS FURTHER ORDERED that the Defendant be afforded reasonable
opportunity for private consultation with his/her counsel; and,

IT IS FURTHER ORDERED that the director of the correctional facility in
which the Defendant is confined shall make the Defendant available to the United
States Marshal for the purpose of appearance in connection with a Court
Proceeding.

The Detention hearing currently set in this matter is hereby vacated.

Ca
DATED this /O day of _ QC 2019.

QeeSe dean Ze

United States Magistrate Judge
Cathay td) Leaks

Waiver of Detention Hearing & -2-
Order of Detention

 
